DRUMMOND, District Judge.
There is no material alteration of this note. The effect of the words "payable at the Commercial Bank of Canada” was to give the defendant the right to discharge his obligation by tendering the money at the place designated, and the only effect of erasing them was to give him the additional right of tendering the money wherever he might find the plaintiff. The rights of defendant are thereby enlarged, and in no respect limited, and he cannot complain unless he can in some manner connect the plaintiff with the alteration, or can show that he tendered the money at the place stated and has been damnified. If these words had been added the case would have been different for that would have been a material alteration— a limitation of the rights of defendants.
In this case the maker has shown no injury to himself from the erasure of these words, and the note being negotiable the responsibility rests upon him to prove his equities. Judgment for plaintiff.
For general doctrine of alteration of instruments, consult 2 Bars. Cont. 710-724.